Exhibit 10.1

THE SEVERANCE PLAN FOR OFFICERS OF

LINCOLN NATIONAL CORPORATION

(Amended and Restated effective as  of  February 27, 2019)

﻿

Purpose and Interpretation  

﻿

This amendment and restatement of The Severance Plan for Officers of Lincoln
National Corporation (the “Plan”) is effective as of February 27, 2019.  This
document amends and restates the November 8, 2017 version of the Plan. 

﻿

This Plan is intended to be (a) a “separation pay plan” that complies with an
exception to section 409A of the Internal Revenue Code of 1986, as amended, and
the official guidance issued thereunder, and (b) an unfunded “top hat” employee
welfare benefit plan under the Employee Retirement Income Security Act of 1974,
as amended, that covers a select group of management and highly-compensated
employees.  It is further intended that benefits under this Plan shall be paid
only in cases of “Involuntary Termination” other than for “Cause,” as such terms
are defined under Article I below.  Notwithstanding any other provision herein
to the contrary, this Plan shall be interpreted, operated and administered in a
manner consistent with these intentions. 

﻿

Article I: Definitions

﻿

“Applicable Cap” means the lesser of:  (a) two times (2x) the sum of the
Officer’s annual rate of pay determined as of December 31st of the calendar year
prior to the year in which the Officer’s actual separation from service occurs,
 or (b) two times (2x) the maximum amount that may be taken into account under a
tax-qualified retirement plan pursuant to Code section 401(a)(17) in effect for
the calendar year in which the Officer’s actual separation from service occurs
($280,000 for calendar year 2019; as indexed thereafter).   In calculating the
Applicable Cap, all amounts that are defined as payments under a “separation pay
plan” sponsored by the Corporation for an individual Officer are aggregated.

﻿

“Cause” shall have the same meaning as used and/or defined under the Lincoln
National Corporation Severance Pay Plan.

﻿

“Change of Control” shall have the same meaning as used and/or defined under the
Change of Control Plan.

﻿

“Change of Control Plan” means the Lincoln National Corporation Executives’
Severance Benefit Plan.

﻿

“Code” means the Internal Revenue Code of 1986, as amended.

﻿

“Corporation”  means Lincoln National Corporation and its affiliates and
subsidiaries.

﻿

“Effective Date” means February 27, 2019.





--------------------------------------------------------------------------------

 

﻿

“Involuntary Termination” or “Involuntarily Terminated” means an Officer’s
actual “involuntary separation from service,” as defined under Code section 409A
and the official guidance issued thereunder, from a Participating Employer.  The
terms “Involuntary Termination” and “Involuntarily Terminated” do not include
any situation where the Officer tenders a resignation to a manager or other
Officer of the Corporation.

﻿

“Key Employee” means  any Officer who, as of the date of his or her Involuntary
Termination other than for Cause, is treated as a “specified employee” under
Code section 409A(a)(2)(B)(i)  (i.e., a key employee as defined in Code section
416(i) without regard to paragraph (5) thereof).  Key Employees shall be
determined in accordance with Code section 409A using December 31st as the
determination date.  A listing of Key Employees as of any determination date
shall be effective for the 12-month period beginning on the April 1st following
the determination date.

﻿

“Officers” means those officers, other than the Corporation’s President and
Chief Executive Officer, listed in the Corporate Directory for each
Participating Employer.  The list of officers is maintained by the
Corporation and is posted on its intranet site at:  

﻿

http://one.lfg.com/ourpeople/orgcharts/Pages/default.aspx

﻿

“Participating Employer” means Lincoln National Corporation and any of its
affiliates or subsidiaries listed in Appendix A to this Plan.  

﻿

“Plan Administrator”  means the Lincoln National Corporation Benefits
Committee.  The Plan Administrator shall have complete discretion to interpret
the Plan, to resolve issues relating to eligibility to receive benefits under
the Plan, to determine the amount of benefits payable under the Plan, and to
take whatever action it believes is necessary or desirable for such
administration. For purposes of Article IX of the Plan, the Plan Administrator
has delegated to the Lincoln National Corporation Benefits Appeals Committee the
responsibility and authority to act as “Claims Administrator” and “Appeals
Administrator,” respectively. 

﻿

Article II: Eligibility for Benefits

﻿

The benefits provided under this Plan are the Severance Pay benefit described in
Article III below and, if applicable, the Severance Stipend benefit described in
Article IV below.  

﻿

In order to qualify for benefits under this Plan, the Officer must satisfy each
of the three (3) requirements set forth below:   

﻿

(a) The Officer must be Involuntarily Terminated other than for Cause on or
after the Effective Date;    

﻿





-2-    

--------------------------------------------------------------------------------

 

(b) The Officer must remain actively at work and satisfactorily perform his or
her job duties until the last day that the Officer’s services are required by
the Corporation; and

﻿

(c) The Officer must sign (and not revoke) an Agreement, Waiver and General
Release (or similar release document) satisfactory to the Corporation
(“Agreement”) that becomes effective, which shall include provisions calling for
forfeiture and/or claw back of all but three (3) weeks of benefits payable or
paid under this Plan in the event the Officer engages in competition with, or
solicits or attempts to solicit employees or customers of the Corporation,
reveals confidential information belonging to the Corporation, fails to report
such competitive activity, solicitation, or breach of confidentiality, or
otherwise violates the terms of the Agreement, unless otherwise prohibited by
law.

﻿

Benefits are not payable under this Plan unless each of the above requirements
of this Article II is satisfied and the Officer continues to satisfy such
requirements throughout the duration of the Officer’s Severance Period set forth
in Article III below.

﻿

As of the Effective Date, (i)  Officers are no longer eligible to participate in
or receive benefits from the Lincoln National Corporation Severance Pay Plan;
and (ii) this Plan shall pay benefits following an Officer’s Involuntary
Termination other than for Cause, which includes a “Job Elimination” as that
term is defined under the Lincoln National Corporation Severance Pay Plan,
provided such Officer satisfies the requirements for benefits under this Plan.

﻿

Any Officer who is Involuntarily Terminated for Cause shall not be eligible for
benefits under this Plan or any other plan, program or arrangement sponsored by
the Corporation calling for severance or severance-like payments or stipend or
stipend-like payments.

﻿

Article III: Amount of Severance Pay

﻿

Severance Pay is the greater of the Officer’s:  

﻿

(a) Annual base salary in effect at the time of Involuntary Termination other
than for Cause plus the Officer’s Annual Incentive Program target bonus dollar
amount for the calendar year in which the Officer’s Involuntary Termination
other than for Cause occurs, divided by 52; or

﻿

(b) Established compensation, if applicable, in effect at the time of
Involuntary Termination other than for Cause plus the Officer’s Annual Incentive
Program target bonus dollar amount (if any) for the calendar year in which the
Officer’s Involuntary Termination other than for Cause occurs, divided by 52. 

﻿





-3-    

--------------------------------------------------------------------------------

 

The Severance Period is the length of time during which an Officer receives
Severance Pay. The applicable Severance Period is generally based on an
Officer’s title as set forth below:

﻿

Officer TitleSeverance Period

﻿

Assistant Vice President39 weeks*

Vice President39 weeks*

Senior Vice President52 weeks

Executive Vice President78 weeks

﻿

*  The Severance Period for Officers who are Assistant Vice Presidents or Vice
Presidents of Participating Employers shall be the greater of: (i) 39 weeks or
(ii) the Severance Period set forth in Appendix B to this Plan based on such
Officer’s length of service with the Corporation.

﻿

In the event an Officer dies during his or her Severance Period, any remaining
Severance Pay shall be paid in a cash lump sum to the deceased Officer’s estate
as soon as practicable but in no event later than 90 days after the date of
death.

﻿

For Officers who are employed as of the date of a Change of Control and who are
Involuntarily Terminated other than for Cause within two years after such Change
of Control, Severance Pay will be calculated pursuant to its definition above,
but the Severance Period shall be increased to 150% of the scheduled length
determined pursuant to this Article III and Appendix B, as applicable.

﻿

See Article VIII below for more information regarding the coordination of the
Severance Pay benefit payable under this Plan, and similar benefits under the
Change of Control Plan, or any other plans, programs and arrangements sponsored
by the Corporation that pay severance benefits.

﻿

﻿

Article IV:    Amount of Severance Stipend

﻿

Any Officer who satisfies the eligibility requirements for Plan benefits set
forth in Article II and who is enrolled in a medical plan sponsored by the
Corporation at the time of his or her Involuntary Termination other than for
Cause shall be entitled to the Severance Stipend.  The Severance Stipend is a
flat rate for each week of an Officer’s Severance Period, as determined pursuant
to Article III above, and is based upon the Officer’s level of coverage under a
medical plan sponsored by the Corporation as set forth below:

﻿

Level of Coverage in Medical Plan at Time of Involuntary Termination

Severance Stipend Amount per Week of Severance Period

Employee only

$100

Employee + spouse/domestic partner

$200



-4-    

--------------------------------------------------------------------------------

 

Employee + child(ren)

$180

Employee + family

$270

Not enrolled in Medical Plan

$0

﻿

See Article VIII below for more information regarding the coordination of the
Severance Stipend benefit payable under this Plan, and similar benefits under
the Change of Control Plan,  or any other plans, programs and arrangements
sponsored by the Corporation that pay severance benefits.

﻿

Article V:  Timing of Payments

﻿

In general, payments under this Plan will be paid, or begin to be paid, as soon
as practical, but in no event later than 90 days, after the date the Officer
satisfies the requirements of Article II above. 

﻿

Notwithstanding the foregoing, for amounts in excess of  the Applicable Cap that
are payable to a Key Employee or any amount of Plan benefits payable to a Key
Employee covered under the Change of Control Plan, benefits under this Plan will
begin to be paid no earlier than the first day of the month that is a full six
(6) months after the date of the Key Employee’s Involuntary Termination other
than for Cause.  No interest or other compensation will be paid to the Key
Employee in consideration of such delay.

﻿

In no event shall Severance Pay be paid later than December 31st of the second
calendar year following the calendar year in which the Officer’s Involuntary
Termination other than for Cause occurs. 

﻿

Article VI:    Form of Payment

﻿

Severance Pay.  Except as provided below, Severance Pay is paid bi-weekly during
the applicable Severance Period.    

﻿

For Officers who are employed as of the date of a Change of Control and who are
Involuntarily Terminated other than for Cause within two years after such Change
of Control, benefits under this Plan will be paid in a cash lump sum as soon as
practical, but not later than 90 days, after the date the Officer satisfies the
requirements of Article II above.  Such benefits shall be calculated as
described in Articles III and IV above.

﻿

Severance Stipend.  The Severance Stipend is paid in a cash lump sum at the
beginning of the applicable Severance Period.

﻿

﻿

Article VII: Additional Restrictions on Eligibility for Severance Benefits

﻿

(a)



Suitable Job.  Severance benefits are not payable to any Officer who refuses an
offer of or a transfer to a “suitable job” with the Corporation, provided the
transfer does not require the Officer to relocate to a new jobsite that is more
than 50 miles



-5-    

--------------------------------------------------------------------------------

 

from the previous jobsite.  In no event is a job “suitable” if the annual base
salary is less than 70% of the Officer’s annual base salary immediately prior to
the transfer. The determination of whether a position is a “suitable job” will
be made by the Corporation’s Chief Human Resources Officer or his or her
delegate. 

﻿

Notwithstanding the foregoing, severance benefits are not payable under this
Plan if:

﻿

(i)



The Officer is a member of the Corporate Leadership Group or has an annual base
salary in excess of U.S. $200,000, and is offered the same, a “substantially
similar job,” or a higher level job (as determined by the Corporation’s Chief
Human Resources Officer or his or her delegate)  in another location (even if it
does entail more duties and responsibilities), if the Corporation offers the
standard relocation benefit for the business entity or Participating Employer
applicable to such individual, and such individual refuses to relocate,
regardless of the location of the new jobsite; or

﻿

(ii)



At the time the Officer was hired, promoted, or transferred to his or her
current position, the Officer was expressly informed that relocation to another
location was a job requirement; or

﻿

(iii)



At the time the Officer was hired, promoted, or transferred to his or her
current position, the Officer was expressly informed that rotation to another
job, whether in the same or different location, as part of a planned development
program was a job requirement.

 

(b)



Substantially Similar Job.  Severance benefits are not payable under this Plan
to any Officer who is Involuntarily Terminated other than for Cause and who is
offered a “substantially similar job” in the following and similar instances:

﻿

(i)



The Involuntary Termination other than for Cause is the result of the sale of a
subsidiary or affiliate of the Corporation and the substantially similar job
offered is a result of the sale; or

﻿

(ii)



The Involuntary Termination other than for Cause is the result of the transfer
or sale of all or a portion of a business unit or of a line of business of the
Corporation and the substantially similar job offered is a result of the
transfer or sale; or

﻿

(iii)



The Involuntary Termination other than for Cause is the result of the transfer
of duties or functions through “outsourcing,” and the substantially similar job
offered is with the outsource vendor. For purposes of this Plan, the term
“outsourcing” means the transfer of duties or functions historically performed
by employees of the Corporation to another organization pursuant to an agreement



-6-    

--------------------------------------------------------------------------------

 

between the Corporation and such organization to provide those services.

﻿

Severance benefits are payable in the instances described in Subsections
VII(b)(i) through (iii) if, in addition to the requirements of Article II being
satisfied, the acceptance of the substantially similar job requires the Officer
to relocate to a new jobsite that is more than 50 miles from the Officer’s
jobsite immediately preceding the Involuntary Termination other than for Cause
and the Officer chooses not to relocate.  The determination of what constitutes
a “substantially similar job” will be made by the Corporation’s Chief Human
Resources Officer or his or her delegate.

﻿

(c)



Sale of Affiliate or Subsidiary.  In the event of a sale of an affiliate or
subsidiary of the Corporation, severance benefits are not payable under this
Plan to any Officer whose employment continues with that affiliate or
subsidiary.

﻿

Article VIII: Coordination with Other Plans, Programs & Arrangements

 

Retirement Plans.  With respect to an Officer who is a participant in the
Lincoln National Corporation Retirement Plan for Employees Hired Prior to
January 1, 2008, the length of such Officer’s Severance Period will not count in
the determination of whether that Officer is age 53 or older at the time of his
or her termination of employment (actual separation from service).

﻿

Any Severance Pay or Severance Stipend payable pursuant to this Plan is not
eligible to be contributed to any of the Corporation’s qualified savings or
401(k) plans, nor eligible to be deferred under any of the Corporation’s
non-qualified savings or deferred compensation arrangements.  No Severance Pay
or Severance Stipend is considered in the calculation of benefits under any of
the Corporation’s qualified or non-qualified defined benefit plans.

﻿

Paid Time Off. In addition to the benefits described in this Plan, an Officer
may receive a cash lump sum payment for all accrued but unused paid time off
(“PTO”) hours in the calendar year in which his or her Involuntary Termination
other than for Cause occurs, as well as any unused PTO hours that, consistent
with Corporation policy, were permitted to be carried over from the preceding
calendar year.

﻿

If an Officer is paid Severance Pay under this Plan and is paid for accrued but
unused PTO hours as provided above, and is then subsequently rehired (other than
as a temporary employee) by the Corporation or one of its subsidiaries or
affiliates within one year after such Involuntary Termination other than for
Cause, Severance Pay will cease and the Officer shall not be eligible to be
re-credited with any PTO hours that have already been used or paid out.

﻿

Previous Payment of Severance Benefits.  Any Officer who has previously been
paid severance benefits by the Corporation or any subsidiary or affiliate, and
is subsequently rehired, and is determined to be eligible for benefits under
this Plan, will have any



-7-    

--------------------------------------------------------------------------------

 

benefits under this Plan calculated without including any past periods of
service to the extent that previous severance benefits were paid with respect to
such past periods of service.

 

Other Severance or Severance-Type Benefits.  Any amounts of Severance Pay and
Severance Stipend payable under this Plan shall be reduced, or offset, on a
dollar-for-dollar basis, by the amount of any severance pay and severance
stipend that may also be payable to the Officer under any other plan, program,
contract or arrangement sponsored by the Corporation calling for the payment of
severance or severance-like payments or stipend or stipend-like payments. 

﻿

In addition, if the Officer is also eligible for benefits pursuant to the terms
of the Change of Control Plan, then any amount of Severance Pay and Severance
Stipend payable to the Officer under this Plan shall offset or reduce the amount
payable to the Officer under the Change of Control Plan. 

﻿

Except as expressly provided herein, particularly as to the amount of Severance
Pay,  Severance Stipend, and/or as to the coordination of benefits provisions in
this Plan, this Plan does not amend or otherwise modify the provisions of any of
the plans, programs, arrangements or agreements established, maintained or
entered into by the Corporation for the purpose of providing benefits to
employees. 

﻿

Article IX:    Claim for Benefits & Appealing a Denied Claim

﻿

ERISA Claims Procedures.  Any claim for benefits under this Plan shall be made
in accordance with the procedures set forth in this Article IX.  It is intended
that the following claims procedures at all times be in compliance with the
claim procedure regulations of the U.S. Department of Labor set forth in 29
C.F.R. section 2560.503-1.

General Procedures.  The Plan Administrator or its delegate shall establish
administrative processes and safeguards designed to ensure and to verify that
all benefit claim determinations under this Plan are made in accordance with
this document and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated Officers.

﻿

(a)Initial Claim.  An employee of a Participating Employer who believes he or
she is entitled to benefits under this Plan may make a claim for those benefits
(such employee being a “Claimant”) by submitting a written notification of his
or her claim of right to such benefits to the Claims Administrator (see
definition of “Plan Administrator” under Article I), in the manner prescribed by
Claims Administrator.

﻿

(b)Timing of Benefits Determinations.  If a claim is wholly or partially denied
(an “Adverse Benefit Determination”), the Claims Administrator shall notify the
Claimant of the Adverse Benefit Determination within a reasonable period of
time, but not later than 90 days after receipt of the



-8-    

--------------------------------------------------------------------------------

 

claim by the Claims Administrator, unless the Claims Administrator determines
that special circumstances require an extension of time for processing the
claim.  If the Claims Administrator determines that an extension of time for
processing is necessary, then written notice of the extension shall be furnished
to the Claimant prior to the termination of the initial 90-day period.  In no
event shall such extension exceed a period of 90 days from the end of such
initial period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Claims Administrator
expects to render a decision on the claim. 

(c)Manner and Content of Notice of Adverse Benefit Determination.  The Claims
Administrator shall provide a Claimant with written or electronic notification
of any Adverse Benefit Determination.  Electronic notifications shall comply
with standards imposed under 29 C.F.R. sections 2520.104b-1(c)(1)(i), (iii) and
(iv).  The notification shall set forth, in a manner calculated to be understood
by the Claimant:

(1) the specific reason or reasons for the Adverse Benefit Determination;

(2) reference to the specific Plan provisions on which the determination is
based;

(3) a description of any additional material or information necessary for the
Claimant to protect the claim and an explanation of why such material or
information is necessary; and

(4) a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under section 502(a) of ERISA following an Adverse Benefit
Determination on review.

Appeal of Adverse Benefit Determinations.   The Plan shall provide:

(a) the Claimant 60 days following receipt of notification of an Adverse Benefit
Determination within which to appeal the determination;

(b) the Claimant the opportunity to submit written comments, documents, records,
and other information relating to the claim for benefits;

(c)for a review that takes into account all comments, documents, records, and
other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination; and

(d)the Claimant, upon request and free of charge, reasonable access to, and
copies



-9-    

--------------------------------------------------------------------------------

 

of, all documents, records, and other information relevant to the Claimant’s
claim for benefits.

Timing of Notification of Benefit Determination on Review.  The Appeals
Administrator (see definition of “Plan Administrator” under Article I) shall
notify a Claimant in accordance with this Article IX of the Plan’s benefit
determination on review within a reasonable period of time, but not later than
60 days after receipt of the Claimant’s request for review by the Plan, unless
the Appeals Administrator determines that special circumstances require an
extension of time for processing the review of the claim.  If the Appeals
Administrator determines that the extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 60-day period.  In no event shall such extension
exceed a period of 60 days from the end of the initial period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Appeals Administrator expects to render the
determination on review.

For purposes of this Article IX, the period of time within which a benefit
determination on review is required to be made shall begin at the time an appeal
is filed, in accordance with the Plan’s procedures, without regard to whether
all the information necessary to make a benefit determination on review
accompanies the filing.  In the event that a period of time is extended due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for making the benefit determination on review shall be suspended from the date
on which the notification of the extension is sent to the Claimant until the
date on which the Claimant responds to the request for additional information.

﻿

Furnishing documents.  In the case of an Adverse Benefit Determination on
review, the Appeals Administrator shall provide such access to, the copies of,
documents, records, and other information described below, as appropriate.

﻿

Manner and Content of Notification of Benefit Determination on Review.    The
Appeals Administrator shall provide a Claimant with written or electronic
notification of the Appeals Administrator’s benefit determination on
review.  Electronic notifications shall comply with standards imposed under 29
C.F.R. sections 2520.104b-1(c)(1)(i), (iii) and (iv).  In the case of an Adverse
Benefit Determination, the notification shall set forth, in a manner calculated
to be understood by the Claimant:

﻿

(a)



the specific reason or reasons for the adverse determination;

﻿

(b)



reference to the specific Plan provisions on which the determination is based;

﻿

(c)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and 





-10-    

--------------------------------------------------------------------------------

 

(d)a statement of the Claimant’s right to bring an action under section 502(a)
of ERISA.

Litigation.    To operate and administer the claims procedure in a timely and
efficient manner, any Claimant whose appeal with respect to a claim for benefits
under this Plan has been denied, and who desires to commence a legal action with
respect to such a claim, must commence such action in a court of competent
jurisdiction within one year after receipt of notification of such
denial.  Failure to file such action by the prescribed time will forever bar the
commencement of such action.

﻿

Article X:    Amendment and Termination

﻿

This Plan may be amended at any time and from time to time, or terminated at any
time, by the Corporation.  This Plan may be amended by action of the
Compensation Committee of the Corporation’s Board of Directors at a meeting held
either in person or by telephone or other electronic means, or by unanimous
consent in lieu of a meeting.  The Compensation Committee may delegate this
amendment power to an Officer of the Corporation.  The Chief Executive Officer
of the Corporation may amend this Plan if such amendment is (a) in the opinion
of counsel, required by local, state or federal law or regulation or (b)
estimated to cost the Corporation no more than $15,000,000 (actuarial present
value of all Plan amendments made in the same year) for the next five (5)
calendar years after the effective date of such amendment. 





-11-    

--------------------------------------------------------------------------------

 



APPENDIX A

﻿

Participating Employers

As of February 27, 2019

﻿

﻿

﻿

California Fringe Benefit & Insurance and Marketing Corp.

﻿

LFA Limited Liability Co.

﻿

LFA Management Corporation

﻿

Lincoln Financial Advisors Corporation

﻿

Lincoln Investment Management Company

﻿

Lincoln Life & Annuity Company of New York

﻿

Lincoln National Corporation

﻿

Lincoln National Management Corporation

﻿

The Lincoln National Life Insurance Company

﻿

﻿

﻿





-12-    

--------------------------------------------------------------------------------

 

APPENDIX B

﻿

﻿

Severance Period Schedule 

(As of February 27, 2019)

 

﻿

As set forth in Article III of the Plan, this Appendix B applies only to
Assistant Vice Presidents and Vice Presidents of Participating Employers.

 

LENGTH OF SERVICE*

LENGTH OF SEVERANCE PERIOD

Less than 3 years

39 weeks

3 years 

39 weeks

4 years

39 weeks

5 years

39 weeks

6 years

39 weeks

7 years

39 weeks

8 years 

39 weeks

9 years 

39 weeks

10 years

39 weeks

11 years

39 weeks

12 years

39 weeks

13 years

39 weeks

14 years

39 weeks

15 years

39 weeks

16 years

39 weeks

17 years

39 weeks

18 years

39 weeks

19 years

39 weeks

20 years

40 weeks

21 years

42 weeks

22 years

44 weeks

23 years

46 weeks

24 years

48 weeks

25 years

50 weeks

26 years or more

52 weeks

﻿

*An Officer’s length of service will be the whole number of years of the
Officer’s continuous employment with the Corporation, measured from the
Officer’s seniority date as reflected in the Corporation’s human resource
information system, with a year of service being credited on each succeeding
anniversary of the Officer’s seniority date. Partial years are not credited.

﻿

﻿



-13-    

--------------------------------------------------------------------------------